I concur in the majority's finding that this appeal should be dismissed. I, however, write separately to stress that under Civ. R. 52, findings of fact and conclusions of law are required only when the court acts as fact finder.
The court in Paramount Supply Co. v. Sherlin Corp. (1984),16 Ohio App.3d 176, 16 OBR 186, 475 N.E.2d 197, made this point very clear. While Paramount, supra, deals with summary judgment, the same reasoning would apply to the granting of a motion for relief from judgment. Judge Richard Markus writing for the majority stated:
"Defendants next contend that they were entitled to findings of fact and conclusions of law for summary judgment rulings. Civ. R. 52 provides in part:
"`Findings of fact and conclusions of law required by this rule and by Rule 41(B)(2) are unnecesary upon all other motions including those pursuant to * * * Rule 56 [summary judgment].'
"The court makes no factual findings when it grants a summary judgment motion beyond its legal conclusion that no genuine issue of material fact precludes judgment. When a trial court does not assume the role of fact finder it has no duty to issue findings of fact under Civ. R. 52. Cf. DeHart v. Aetna Life Ins. (July 15, 1982), Cuyahoga App. No. 42932, unreported." Id. at 180, 16 OBR at 190, 475 N.E.2d at 202.
Since the trial court was not acting as fact finder when the default judgment was set aside, a request for findings of fact was inappropriate. The appeal time properly ran from the February 28, 1986 judgment.